Citation Nr: 0307042	
Decision Date: 04/11/03    Archive Date: 04/14/03	

DOCKET NO.  97-26 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left-sided visual 
defect, to include optic neuropathy.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his brother, and his cousin


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDING OF FACT

The veteran does not have a left-sided visual defect, to 
include optic neuropathy that is related to active service.


CONCLUSION OF LAW

Left-sided visual defect, to include optic neuropathy, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.  (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case, as well as letters dated in August 1999 and March 
2001, informing them regarding evidentiary development under 
the VCAA, the evidence necessary to substantiate the 
veteran's claim, the evidence considered, and the reasons for 
the denial of his claim.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been afforded VA examinations and private and 
VA treatment records have been obtained.  There is no 
indication that any additional relevant treatment records 
exist and the veteran has been afforded two personal 
hearings.  Therefore, it is concluded that the VA has 
complied with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The report of the veteran's April 1953 service preinduction 
examination reflects that ophthalmoscopic examination was 
abnormal.  It indicates that the veteran had defective 
vision, with 20/100 on the left that was not correctable.  
The report of a June 1954 preinduction service examination 
reflects that he had defective vision with 20/80 on the left.

A December 1955 service medical record reflects that the 
veteran had fallen while skating and cut his nose.  The 
report of a May 1956 service separation examination reflects 
that examination of the veteran's pupils, eyes, ocular 
motility, and ophthalmoscopic examination were all normal.  
He had worn glasses for the prior two months and left eye 
vision was 20/70, corrected to 20/20.

The report of a May 1997 VA eye examination reflects that the 
veteran reported that he had a fall in 1955 that had caused 
an optic nerve problem.  The report reflects that the veteran 
had slight decreased vision secondary to refractive error and 
there was no evidence of optic nerve damage and definitely no 
optic atrophy.

An August 1997 letter from a private doctor indicates that he 
had been treating the veteran from 1983 to 1985 for severe 
headaches.  It indicates that the veteran had some nerve 
damage to his left eye since an inservice accident when he 
sustained injury to the nose and left side of his head.  The 
diagnoses included decreased vision of the left eye secondary 
to trauma.

A September 1997 letter from a private physician reflects 
that the veteran's best corrected visual acuity in the left 
eye was approximately 20/80 and that the veteran had a 
longstanding history of poor vision in his left eye, at the 
20/80 level, of an unknown etiology.  The letter indicates 
that the veteran's optic nerve appeared healthy on 
examination.

A September 1997 VA outpatient treatment record reflects an 
assessment of optic neuropathy on the left (old), secondary 
to trauma by history.

Reports of November and December 2000 VA fee-basis 
examinations, and a February 2001 addendum, reflect that the 
examiner had access to the veteran's medical records.  These 
indicate that there were no findings consistent with 
traumatic optic neuropathy on the left and note that visual 
fields did not agree with any objective findings.  The 
examiner suspected that the veteran was malingering on the 
basis of the examination and reviewing medical records.  
There was no objective evidence of optic neuropathy on the 
left and visual evoked response demonstrated a slight 
reduction in conduction time in both optic nerves, but the 
left eye performed better than the right.  Therefore, it 
could not be said that there was significant optic neuropathy 
in the left eye.

Statements have been submitted and testimony offered during 
personal hearings relating to traumatic injury the veteran 
sustained in December 1955.  The December 1955 incident while 
skating is recorded in service medical records.  While the 
veteran is competent to offer testimony and statements 
relating to events he experienced, none of the lay persons 
offering testimony are qualified to offer a medical diagnosis 
or medical etiology for symptoms the veteran reports because 
they do not have sufficient medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
lay statements regarding etiology or diagnosis will not be 
accorded any probative weight.

There is no competent medical evidence reflecting any 
contemporaneous findings of injury to the left eye or that 
the December 1955 trauma resulted in any left eye visual 
defect, to include optic neuropathy.  The contemporaneous 
medical evidence reflects that the veteran experienced 
decreased left eye vision prior to service and that he 
continued to experience approximately the same decreased 
uncorrected left eye vision at the time of his discharge from 
service.  Service medical records are silent for any 
complaint, finding, or treatment with respect to any optic 
neuropathy and indicate that findings at the time of the 
veteran's service separation examination, with respect to the 
left eye, were normal with the exception of refractive error 
that was corrected to 20/20.

The competent medical evidence that supports the veteran's 
assertion that he currently has a left-sided visual defect, 
to include optic neuropathy, is an August 1997 statement by a 
private physician that the veteran has decreased vision in 
the left eye secondary to trauma and a September 1997 VA 
outpatient treatment record that the veteran has optic 
neuropathy on the left secondary to trauma by history.  
However, neither of these medical records indicate that the 
persons offering the assessments had access to the veteran's 
medical records reflecting that he had decreased vision on 
the left prior to his active service or that they had access 
to medical records which did not indicate that he had any 
optic neuropathy.  Further, these medical records do not 
indicate the basis for the conclusion that the veteran 
experienced decreased vision of the left eye secondary to 
trauma or that he had optic neuropathy of the left eye 
secondary to trauma.  Therefore, these two medical records 
will be accorded very small probative weight.

The competent medical evidence indicating that the veteran 
does not have a left-sided visual defect, to include optic 
neuropathy, that is related to his active service, includes 
the report of a May 1997 VA examination indicating that the 
veteran has slight decreased vision secondary to refractive 
error and that he does not have optic nerve damage, a 
September 1997 letter from a private physician indicating 
that the veteran's optic nerve is healthy and that he has 
longstanding history of poor vision in the left eye of 
unknown etiology, and the November and December 2000 and 
February 2001 VA fee-basis examination reports indicating 
that the veteran does not have significant optic neuropathy 
in the left eye.  The 1997 private and VA medical records 
will be accorded medium probative weight because they 
indicate that the veteran was examined, but they do not 
indicate that the persons conducting the examinations had 
access to the veteran's medical records.  The 2000 and 2001 
reports will be accorded very large probative weight because 
they reflect that the examiner had access to the veteran's 
medical records and that thorough examination was 
accomplished.

Service medical records will be accorded large probative 
weight because they are contemporaneous with the events that 
occurred at that time and reflect then current visual 
findings and events.

On the basis of the above analysis, with respect to the 
probative weights to be assigned to the various evidence, 
there is evidence of medium probative weight that the veteran 
does not have optic nerve damage on the left, evidence of 
large probative weight that the veteran experienced left-
sided visual loss prior to service, and left-sided visual 
loss did not increase during service, nor did the veteran 
experience any optic nerve damage during service, and 
evidence of very large probative weight that the veteran does 
not have significant optic neuropathy in the left eye at this 
time.  There is evidence of small probative weight that 
supports the conclusion that the veteran currently has left-
sided visual loss and optic neuropathy that is related to 
trauma during service.  In weighing this evidence, an 
overwhelming preponderance of the evidence is against the 
conclusion that the veteran currently has a left-sided visual 
defect, to include optic neuropathy, which is related to his 
active service.  Accordingly, a preponderance of the evidence 
is against the claim.


ORDER

Service connection for left-sided visual defect, to include 
optic neuropathy, is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

